Citation Nr: 0635360	
Decision Date: 11/14/06    Archive Date: 11/27/06	

DOCKET NO.  05-03 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an initial increased (compensable) disability 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	George E. Mehalchick, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1957 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Philadelphia, Pennsylvania RO that effectuated the Board's 
October 2003 grant of service connection for bilateral 
hearing loss, assigning a noncompensable evaluation, 
effective March 17, 1998.

At the hearing before the undersigned Veterans Law Judge in 
October 2005 in Washington, D.C., the veteran and his 
representative essentially raised the question of his 
entitlement to service connection for tinnitus.  This matter 
has not been developed or adjudicated for the Board's review 
and is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  Prior to October 21, 2005, the veteran's hearing loss was 
manifested by no more than a Level II hearing impairment in 
the right ear and Level III hearing impairment in the left 
ear.  

3.  Received at a video conference hearing on October 21, 
2005, was the report of a September 27, 2005 audiological 
examination by a private ear, nose, and throat clinic 
indicating the veteran exhibited Level II hearing impairment 
in the right ear and Level V hearing impairment in the left 
ear.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
disability evaluation for bilateral hearing loss prior to 
September 27, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
4.85, 4.86, 4.87 (1999); Diagnostic Code 6100 (as in effect 
prior to June 10, 1999), and 38 C.F.R. §§ 4.85, 4.86; 
Diagnostic Code 6100 (2006).

2.  The schedular criteria for a disability evaluation of 
10 percent for bilateral hearing loss from September 27, 2005 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, 4.86, 4.87 
(1999); Diagnostic Code 6100 as in effect prior to June 10, 
1989); 38 C.F.R. §§ 4.85, 4.86; Diagnostic Code 6100 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, including 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of the 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The VCAA applies to all five elements of a service connection 
claim.  As previously indicated by the United States Court of 
Appeals for Veterans Claims (Court), those five elements 
include:  (1) Veteran status; (2) the existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) the degree of disability; and (5) the 
effective date of the disability.  Upon the receipt of an 
application for disability benefits, therefore, VA is 
required to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will help in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

After reviewing the record, the Board finds the requirements 
of the VCAA have been satisfied in this case.  The Board 
notes that in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was decided and appealed 
prior to enactment of the VCAA.  Accordingly, notice 
consistent with the VCAA was not given until after its 
enactment.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement is 
harmless error.  The content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Further, the Board finds that the 
purpose for the notice requirement has been satisfied, 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Accordingly, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the appeal at this 
time.  

With regard to the duty to assist the veteran, the Board 
notes that the veteran was accorded a hearing before the 
undersigned Veterans Law Judge sitting Washington, D.C., in 
October 2005.  A transcript of the hearing proceedings is of 
record.  Further, medical evidence has been associated with 
the claims folder.  This includes the report of a private 
audiological examination accorded the veteran in September 
2005.  There is no indication of any outstanding evidence 
that has not been associated with the claims folder.  In view 
of the foregoing, the Board finds VA has satisfied its duties 
to inform and assist the veteran in the development of his 
claim.  

Pertinent Legal Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of VA's Rating Schedule, which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In determining the level of impairment, the 
disability must be considered in the context of the whole 
recorded history.  38 C.F.R. §§ 4.2, 4.41.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.

During this pending appeal, the regulations for evaluation of 
audiologic disabilities were amended, effective June 10, 
1999.  When VA adopted the revised Rating Schedule for 
audiological disabilities and published it in the Federal 
Register, the publication clearly stated an effective date of 
June 10, 1999, and, because the revised regulations expressly 
stated an effective date and contained no provision for 
retroactive applicability, it is evident that VA intended to 
apply those regulations only as of the effective date.  
64 Fed. Reg. 25,202-210 (May 11, 1999).

Under the old criteria (in effect prior to June 10, 1999), 
evaluations of bilateral defective hearing ranged from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second, with 11 auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110 (1998) (effective prior to June 10, 1999).  

Also, under the old criteria, Table VIa was used only when 
the chief of the audiology clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both pure tone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (1998) (effective prior 
to June 10, 1999).  

Under the new criteria, evaluations of defective hearing 
range from zero percent (noncompensable) to 100 percent, 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 cycles per second.  To evaluate the 
degree of disability from bilateral service-connected 
defective hearing, the Rating Schedule establishes 
11 auditory acuity levels designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100 
(2006).

Also, under the new criteria, Table VIA is used when the 
examiner certifies that use of speech discrimination testing 
is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  

Under the amended 38 C.F.R. § 4.86, when the pure tone 
threshold in each of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Also, when the pure tone 
threshold is 30 decibels or less at 1,000 hertz and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2000); 
64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 10, 
1999).  

The Board here notes that this is a case in which the veteran 
has expressed disagreement with the initial rating 
assignment.  The United States Court of Appeals for Veterans 
Claims (Court) has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found, a 
practice known as "staged" ratings.  

Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
more favorable to him.  See VAOPGCPREC7-2003 (November 19, 
2003).  However, only the earlier version of the regulation 
may be applied for the period prior to effective date of the 
change.  VAOPGCPREC3-2000 (April 10, 2000).  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2002) (precedent 
opinions of VA's General Counsel are binding on the Board).  
See also Kuzma v. Principi, 341 F. 3d 1327, 1328-1329 (2003).  

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth in 38 C.F.R. § 4.85, Part 4, 
Diagnostic Codes 6100 through 6110 (1998).  Effective 
June 10, 1999, the severity of hearing loss continues to be 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, 
Diagnostic Code 6100.  The Board observes that summary 
information accompanying the regulatory changes to the rating 
criteria for evaluating audiologic disabilities specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not constitute 
liberalizing provisions.  

The numerical standards for which auditory acuity and speech 
recognition are measured were not altered.  In evaluating 
service-connected hearing impairment prior to June 10, 1999, 
and thereafter, disability ratings are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Accordingly, the Board finds that the veteran has 
not been prejudiced thereby.  

The key audiological evaluation conducted before the 
regulatory changes was a VA ear disease examination in June 
1998.  At that time the right ear showed decibel loss at 
1,000 hertz of 25, at 2,000 hertz of 20 decibels, at 
3,000 hertz of 30 decibels, and at 4,000 hertz, 80 decibels.  
The average decibel loss for the right ear was 39.  The right 
ear showed a speech discrimination score of 100 percent.

In the left ear, decibel loss at 1,000 was 60, at 2,000 it 
was 65, at 3,000 it was 90, and at 4,000 it was 100.  The 
average decibel loss in the left ear was 79.  The speech 
discrimination score was 90 percent.  These scores equate to 
Level I in one ear and Level III in the other ear.  These 
findings translate to the assignment of a noncompensable 
evaluation under the applicable tables.  

There was no evidence presented for years thereafter 
indicating that a compensable evaluation for bilateral 
hearing loss was warranted.  At the time of VA audiological 
examination of the veteran in December 2002, the left ear had 
96 percent speech discrimination.  Decibel loss at the pure 
tone threshold of 1,000 was 65.  A 50-decibel loss was noted 
at 2,000 hertz, an 85-decibel loss was noted at 3,000 hertz, 
and a 100-decibel loss was noted at 4,000 hertz.  The average 
decibel loss in the left ear was 75.  

As for the right ear, speech discrimination was 98 percent.  
The average decibel loss for the right ear was 40.  These 
scores also translate to a noncompensable evaluation when 
applying the tables for hearing impairment.

Additional evidence includes report of a VA audiological 
examination in February 2005.  At that time, pure tone 
thresholds at the frequencies of 1,000, 2,000, 3,000, and 
4,000 hertz were 45, 35, 55, and 80 decibels respectively.  
The average pure tone threshold in the right ear was 59.  

With regard to the left ear, pure tone thresholds at the same 
decibels were 65, 45, 70, and 80, with an average pure tone 
threshold of 65 decibels.  Speech discrimination was 92 
percent in the right ear and 90 percent in the left ear.  
These findings translate to Level II in one ear and Level III 
in the other ear.  These findings do not translate to the 
assignment of a compensable disability evaluation.  

The aforementioned examinations do not show that the 
veteran's bilateral hearing loss fit the requirements of an 
unusual pattern of hearing impairment under the new 
regulations.  

However, submitted at the time of the hearing before the 
undersigned on October 21, 2005, was the report of a 
September 27, 2005 hearing examination that showed the 
veteran's hearing loss had worsened to the extent that the 
assignment of a 10 percent disability rating is authorized.  
The findings on the examination showed an average decibel 
loss of 56 in the right ear with a speech discrimination of 
84 percent correct.  This translates to Level II in the 
applicable table, that being Table VI.  With regard to the 
left ear, there was an average decibel loss of 85 with a 
speech discrimination score of 82 percent.  This translates 
to Level V in Table VI.  Utilizing Table VII, this translates 
to a 10 percent disability rating.  Accordingly, an 
evaluation of 10 percent, but not more, for the veteran's 
bilateral hearing loss from 



September 27, 2005, the date of the hearing and the date of 
receipt of the private audiological examination, is in order.  

Both the old and the new regulations for evaluating the 
veteran's bilateral hearing loss disability were considered 
by the Board in this case, because of the amendments which 
occurred during the pendency of the claim.  In any future 
claims and adjudications, the RO will apply only the amended 
rating criteria, and will consider evidence developed after 
the present claim.

The Board notes there is no showing that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extraschedular 
basis.  Specifically, the medical evidence fails to show, and 
the veteran has not asserted, that he has required frequent 
periods of hospitalization for his bilateral hearing loss, 
nor has he alleged marked interference with employment due 
solely to that condition.  See 38 C.F.R. § 3.321(b)(1) 
(2006).  Moreover, the Rating Schedule itself provides for 
exceptional patterns of hearing impairment, and, therefore, 
it is adequate to compensate for hearing loss.  38 C.F.R. 
§ 4.86.

Accordingly, the Board concludes that a 10 percent rating is 
warranted for the veteran's bilateral hearing loss from 
September 27, 2005.  The Board notes that evidence presented 
at the hearing included an October 2005 statement from the 
examining audiologist indicating that the Maryland CNC words 
were utilized during the discrimination testing.   This 
therefore complies with the provisions of 38 C.F.R. § 3.385 
(2006).  However, the preponderance of the evidence is 
against entitlement to a compensable rating for hearing loss 
prior to that time.  




ORDER

A compensable disability evaluation for the veteran's 
bilateral hearing loss prior to September 27, 2005, is 
denied.

A disability rating of 10 percent, but not more, for the 
veteran's bilateral hearing loss from September 27, 2005, is 
granted, subject to the application of governing regulations 
pertaining to the award of monetary benefits.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


